Title: To Benjamin Franklin from John Jay, 11 February 1782
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Madrid 11th. Feb 1782
I have been so engaged these two Days as not to have had time to reply fully to yours of the 19th. Ult. but tho it is late I must not let the Post depart without a few Lines for you.
Circumstanced as it seems we are, nothing more can be expected from us by our Country than our best Endeavours, and if they fail of Success, the disappointment will be imputable only to those whose immature Counsels have Produced the Embarrasments under which we labor. The Evils which must follow are nevertheless to be lamented and the more so at this Season when they would form a black and inauspicious Cloud in the present bright Aspect of our Affairs—
I flattered myself that the Loan in Holland would have afforded Funds for all our Bills & present Demands, and am sorry to hear that is not the Case. Could not that Loan be extended to a further Sum?
The Conduct of this Court bears few Marks of Wisdom. The Fact is they have little Money, less Credit, and very moderate Talents.
My Ideas correspond exactly with yours respecting the propriety of presenting such a Memoir as you propose. The Embassador of France however is decided in his opinion against it, and it appears to me imprudent to disregard his opposition.
I agree to the Rule for our Charges specified in your Letter to Mr. Adams of the 11 June last and his Answer of the 4th. Octr. following.
There is half a Years Salary due to Mr Carmichael & myself— I shall agreable to your Permission draw for a Quarter’s deducting the money advanced on my acct.
I have recd. the Dispatches from Gen. Washington which you was so obliging as to forward. I am much mistaken if the Young Hercules does not one Day shake the Pillars of the old. Mr. Laurens Enlargement will not in my opinion be unconsequential. I am told he behaved with firmness & came into no Conditions repugnant to the Honor & Independence of the United States.
Be so kind as to send me Copys of Mr Deanes Letters. I am surprized to hear that th. Contents are so exceptionable, and can no otherwise account for it than by supposing that the Mortifications he has experienced have had an unhappy influence on his Heart as well as his Head. I confess I had a better opinion of them both. 
Britain tho for some Years constantly advancing towards our Demands seems still to want the Wisdom & Decision to overtake them by one large & manly Step. I shd. be ashamed of the Country I now glory in, if she could for a moment forget her obligations to France. For while France treats us fair & friendly we should prefer Destruction in abiding by our Treaty to ignominous Peace & Safety purchased by basely deserting our first and as yet faithful Ally—
I have not as yet recd. a single Letter from or by the marquis De La Fayette—
Mrs. Jay joins with Me in assuring you and your Grandson of our best Wishes— I am dear Sir your obliged & obt Servt.
His Exy Dr FranklinTo Dr Franklin 11. Feby 1782 In ansr to 19 Ult.
